NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



MARZUQ AL-HAKIM a/k/a MARCUS              )
B. HARRIS, DOC #839504,                   )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D18-377
                                          )
WARDEN OF ZEPHYRHILLS C.I.;               )
RANDY SURBER; JULIE L. JONES;             )
DR. PROFIT, and DR. ROHANNA,              )
                                          )
             Appellees.                   )
                                          )

Opinion filed November 21, 2018.

Appeal from the Circuit Court for Pasco
County; Linda H. Babb, Judge.

Marzuq Al-Hakim a/k/a Marcus B. Harris,
pro se.



PER CURIAM.


             Affirmed.


KELLY, SLEET, and SALARIO, JJ., Concur.